Exhibit 10.2

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “First Amendment”) is dated
effective the 1st day of March, 2009 (the “Effective Date”) by and between Live
Nation Worldwide, Inc., a Delaware corporation (“Live Nation”), and Nathan
Hubbard (the “Employee”).

WHEREAS, the parties entered into that certain Employment Agreement dated
effective February 1, 2007 (together with the Addendum thereto effective as of
December 31, 2008, the “Original Agreement”).

WHEREAS, the parties desire to amend the Original Agreement as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements included
in this First Amendment and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1. Section 1 of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

“The Employee’s term of employment starts effective as of March 1, 2009 and ends
on the close of business on February 28, 2012 (the “Term”), unless terminated
earlier pursuant to the terms set forth in Section 7 below.”

2. The first sentence of Section 2 of the Original Agreement is hereby amended
and restated in its entirety to read as follows:

“The Employee’s title is Chief Executive Officer, Ticketing, as such title may
be amended during the Term upon the mutual agreement of the parties.”

3. The first sentence of Section 3(a) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“Effective as of March 1, 2009, Live Nation will pay the Employee an annual
gross base salary of $600,000, less appropriate payroll deductions. All payments
of base salary will be made in installments according to Live Nation’s regular
payroll practice, prorated monthly or weekly where appropriate, and subject to
any increases that are determined to be appropriate by Live Nation in its
discretion.”

4. Section 3(b) of the Original Agreement is hereby amended and restated in its
entirety to read as follows:



--------------------------------------------------------------------------------

“For each calendar year of this Agreement beginning in 2009, the Employee will
be eligible to receive a performance bonus (a “Performance Bonus”) of up to 100%
of his then-current base salary based on the achievement of performance targets
to be set and determined annually by Live Nation in its sole and absolute
discretion. The Performance Bonus, if any, shall be paid in one lump sum in the
year following the year in which such Performance Bonus was earned.”

5. Section 3(f) of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

“Live Nation will, within 90 days of the date that the stockholders of Live
Nation, Inc. approve either an amendment to the Live Nation, Inc. 2005 Stock
Incentive Plan adding additional shares to such plan or a new equity incentive
plan, recommend to the Compensation Committee of the Board of Directors of Live
Nation, Inc. (the “Committee”) that the Employee be granted stock options to
purchase 400,000 shares of Live Nation, Inc. common stock. Such stock option
grant shall: (i) be made in the sole and absolute discretion of the Committee;
(ii) be made under the terms and conditions set forth in the applicable equity
incentive plan and stock option agreement under which they are issued; and
(iii) have a strike price equal to the closing price of Live Nation, Inc.’s
common stock listed on the New York Stock Exchange on the date of the grant (or
such other principal stock exchange on which such shares may be traded on the
date of grant or, if Live Nation’s common stock are not so traded, at the fair
market value of a share of Live Nation stock on the date of grant, as determined
by the Committee).”

6. Section 8(d) of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

“Termination by Live Nation Without Cause. If the Employee’s employment with
Live Nation is terminated by Live Nation without Cause during the Term, Live
Nation will pay to the Employee, in a lump sum amount, the Employee’s accrued
and unpaid base salary, prorated bonus, if any, unreimbursed expenses and any
payments to which the Employee may be entitled under any applicable employee
benefit plan (according to the terms of such plans and policies) or under this
Agreement (if any). In addition, if the Employee signs a general release of
claims no later than 60 days following such termination in a form and manner
satisfactory to Live Nation, then, subject to Section 8(g), within 90 days after
such termination, Live Nation will (i) pay to the Employee a lump-sum amount,
less appropriate withholdings, equal to the Employee’s then-current base salary
for a period equal to the greater of (x) the remainder of the Term or (y) one
year and (ii) accelerate the vesting and lapsing of restrictions on all unvested
equity awards awarded to the Employee prior to the date of termination.”

7. The Original Agreement is and shall continue to be in full force and effect,
except as amended by this First Amendment, and except that all references in the
Original Agreement to the “Agreement” or words of like import referring to the
Original Agreement shall mean the Original Agreement as amended by this First
Amendment.

8. Any and all defined terms which are not explicitly defined herein shall have
the meaning ascribed to them in the Original Agreement.

 

2



--------------------------------------------------------------------------------

9. This First Amendment may be signed in counterpart originals, which
collectively shall have the same legal effect as if all signatures appeared on
the same physical document. This First Amendment may be signed and exchanged by
electronic or facsimile transmission, with the same legal effect as if the
signatures had appeared in original handwriting on the same physical document.

IN WITNESS WHEREOF, the parties have duly executed and delivered this First
Amendment effective as of the date first written above.

 

      THE EMPLOYEE

Date:

 

4/9/09

    /S/    NATHAN HUBBARD                         Nathan Hubbard       LIVE
NATION WORLDWIDE, INC.

Date:

          April 19, 2009             By:   /S/    MICHAEL RAPINO                
          Name:   Michael Rapino       Title:   Chief Executive Officer and
President

[Signature Page to First Amendment]

 

3